Citation Nr: 0501798	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an initial rating higher than 30 percent 
for migraines.

4.  Entitlement to an initial rating higher than 10 percent, 
including a rating higher than 30 percent as of October 2000, 
for degenerative disc disease of the lumbar spine.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran, his wife and his mother


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.  

His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, assigning a 10 percent 
evaluation thereto, granted entitlement to service connection 
for migraines, assigning a noncompensable evaluation thereto, 
and denied entitlement to service connection for cervical 
pain and bilateral carpal tunnel syndrome.  This matter also 
comes on appeal from a February 2003 rating decision of the 
same RO which denied entitlement to a total rating based on 
unemployability.

During the course of this appeal, the RO increased the 
initial rating assigned for migraines to 30 percent; the RO 
also increased the rating for degenerative disc disease of 
the lumbar spine to 20 percent, but assigned an effective 
date of October 7, 2000, thus creating a staged rating for 
the veteran's low back disability.  Because the maximum 
benefit was not granted for either disability, the issues of 
entitlement to higher initial ratings for both migraines and 
a low back disability and entitlement to a higher rating as 
of October 7, 2000, for the veteran's low back disability are 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)) provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

The record reflects that the veteran spent twenty years in 
the United States Air Force as a liquid fuels system 
maintenance craftsman and retired in November 1999 with 
complaints of severe low back pain.  His service medical 
records also include complaints of neck pain and numbness in 
the hands, however, he was not diagnosed with either a 
cervical spine disability or carpal tunnel syndrome during 
service.  Since his discharge, the veteran has been treated 
for degenerative changes in the cervical spine.  In January 
2001, a VA examiner diagnosed chronic cervical pain and 
probable mild bilateral carpal tunnel syndrome.  
Unfortunately, the record does not contain a medical opinion 
as to whether it is at least as likely as not that any 
currently diagnosed neck disability and/or bilateral wrist 
disability are related in anyway to the complaints made 
during service.  As such, in order to fully assist the 
veteran in substantiating his claims of entitlement to 
service connection, this matter must be remanded to further 
develop the medical record.

Additionally, with respect to the veteran's claims of 
entitlement to higher ratings and for a total rating based on 
individual unemployability, the Board finds the medical 
record lacking in specific findings that would assist in 
properly evaluating the veteran's disabilities.  
Specifically, the veteran reports that he has experienced 
somewhere between two and six migraines per month and that 
they are severe and prostrating.  In October 2002, the 
veteran's treating neurologist reported that the veteran had 
four to six severe migraines monthly that were prostrating 
sixty percent of the time.  The medical record, however, does 
not give any indication as to whether the veteran's migraines 
cause severe economic inadaptability, a fact necessary in 
determining whether the veteran is entitled to assignment of 
a rating higher than 30 percent for his migraine disability.

As for the veteran's low back disability, the medical record 
reflects that the veteran is currently treated with very 
strong narcotic pain medication, however, clinical testing 
seems to support only findings of minimal degenerative 
changes in the lumbar spine.  There is no apparent clinical 
finding of symptoms compatible with sciatic neuropathy and/or 
of an intervertebral disc syndrome; there is also no 
reference to whether the veteran's symptom episodes are 
incapacitating.  And, the record includes consistent 
complaints by the veteran, suggesting that the assignment of 
staged ratings may not be appropriate in this case.

Finally, the medical record includes an opinion by an 
orthopedic examiner dated in January 2001, reflecting his 
opinion that the veteran was not unemployable from an 
orthopedic standpoint.  There is no medical opinion regarding 
employability, however, that includes consideration of the 
veteran's service-connected migraine disorder, psychiatric 
disorder, and tinnitus in addition to his orthopedic 
disability.  Thus, the Board finds that all claims of 
entitlement to higher ratings must be remanded in order to 
more fully develop the medical record.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

In addition, the record contains a July 2000 notice of denial 
of Social Security disability benefits.  The RO has not 
attempted to obtain records from the Social Security 
Administration.  The United States Court of Veterans Appeals 
(Court) in Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which "VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight."  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain any and all 
records related to the veteran's claim 
for disability benefits from the Social 
Security Administration.

2.  The RO should schedule the veteran 
for an orthopedic examination and have 
the examiner review the entire claims 
folder, including all service medical 
records.  The examiner should be 
requested to render all appropriate 
diagnoses and answer the following 
questions:

(a)  is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed cervical 
spine disorder is related to in-service 
complaints;

(b) is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed carpal 
tunnel syndrome and/or wrist/hand 
disorder is related to in-service 
complaints;

(c) has the veteran's low back disability 
increased in severity since his discharge 
from service?  If so, please describe the 
increase in symptoms and functional 
impairment and state what events, if any, 
caused an increase in disability since 
November 1999;

(d) are there any clinical findings 
compatible with sciatic neuropathy and/or 
of an intervertebral disc syndrome?  If 
so, please describe the findings;  

(e) when considering all orthopedic 
disabilities in conjunction with the 
veteran's psychiatric disability, 
migraine disorder, and tinnitus, is the 
veteran employable?  

The examiner should perform all clinical 
testing to determine appropriate 
diagnoses.  If a neurological consult or 
any other consult is required in order 
for the examiner to determine the 
diagnosis of carpal tunnel syndrome 
and/or the extent and severity of any 
disability, the RO should schedule such 
an examination.  The examiner(s) should 
be advised that all opinions expressed 
must be supported by complete rationale.

3.  The RO should schedule the veteran 
for a neurological examination to 
determine the nature and extent of his 
migraine disorder.  The examiner should 
be requested to review the entire claims 
folder, including service medical 
records, and render an opinion as to 
whether the veteran's migraines cause 
severe economic inadaptability.  
Additionally, the examiner should be 
requested to state, after considering the 
veteran's migraine disorder in 
conjunction with his orthopedic 
disabilities, psychiatric disability, and 
tinnitus, whether the veteran is 
employable.  All opinions expressed must 
be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


